Citation Nr: 0334462	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for a 
bilateral hearing loss and tinnitus.  


REMAND

The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth in the 
Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In recent written argument, the veteran's 
representative specifically requested a remand to the RO so 
that the veteran can be provided with the appropriate 
assistance and notice under the VCAA, to include what he must 
show to prevail in his claim, what information and evidence 
he is responsible for, and what evidence VA must secure.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The Board agrees. 

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345  
F. 3d 1334 (Fed. Cir. 2003).  The RO should take any 
necessary to reconcile adjudication of this case with the 
holding of the Federal Circuit in Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  

In reviewing the record, the Board also notes that the 
veteran asserts that his bilateral hearing loss and tinnitus 
are due to acoustic trauma suffered while on active duty in 
the Navy in World War II.  As part of his duties he was 
stationed in Guam, Saipan and Tinian.  His duty station was 
located on the air strip of the islands where there was 
continuous air traffic from fighters, bombers and cargo 
aircraft.  

The RO obtained the veteran's VA records which reveal he has 
been issued hearing aids and received assistance with his 
hearing aids in 2000 and 2001 at the VA Audiology Clinic in 
Houston.  

The veteran's service medical records include a May 1945 
examination at induction which revealed the veteran's ears 
were normal and his hearing was measured as 15/15.  When the 
veteran was examined for service entrance in June 1945 the 
physical defects noted included a scarred right ear drum.  On 
service separation examination in August 1946 no defects of 
the ears were noted and the veteran's hearing was measured as 
20/20 for coin click and 15/15 for the whispered voice.  The 
veteran's Notice of Separation from U.S. Naval Service 
indicates he was awarded a Pacific Theater Ribbon and that he 
had foreign or sea service.  

The claims folder does not contain an audiological evaluation 
of the veteran and there is no record of diagnosis of 
tinnitus in the claims folder.  The veteran has not been 
afforded a VA examination or audiological evaluation to 
determine if the veteran currently has a hearing loss by VA 
standards and if he does, if it is related to his claimed 
noise exposure in service.  

The regulations provide at 38 C.F.R. § 3.159(c)(4) (2003) 
that VA with provide medical examinations or obtain a medical 
opinion if there is competent evidence of a current diagnosis 
of disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event in 
service, and indicates that the claimed disability may be 
associated with the established event in service.  The 
veteran has presented evidence that he has been issued 
hearing aids and presented a statement and testimony that he 
was exposed to noise in service.  The veteran's statements 
and testimony or consistent with his separation document 
which indicates he served in the Pacific Theater.  The Board 
has concluded the evidence of record warrants affording the 
veteran a VA examination.  

In order to determine if the veteran's current hearing loss 
and tinnitus are related to service the veteran's claims must 
be remanded for a VA examination and request for a medical 
opinion.  Id.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a bilateral hearing loss 
and or tinnitus since service.  After 
securing the necessary releases, the RO 
should obtain all records that are not 
already in the claims folder.  

2.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on his 
claims.  The RO should further take any 
necessary measure to reconcile 
adjudication of this case with the 
holding of the Federal Circuit in 
Paralyzed Veterans of America (PVA), et 
al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  

3.  The veteran must be afforded a VA 
audiological evaluation and ear, nose and 
throat examination to determine the 
etiology of his bilateral hearing loss 
and tinnitus.  The claims folder must be 
made available to the examiner for review 
before the examination.  In his report 
the examiner is asked to indicate if the 
claims folder was available and reviewed.  
Following the review of the claims file, 
medical history, clinical evaluation of 
the ears, audiological examination, and 
any other tests that are deemed 
necessary, the VA examiner is asked to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any bilateral hearing loss and tinnitus 
that may currently be present began 
during or are causally related to any 
incident of service, to include exposure 
to excessive noise.  The examiner is also 
requested to provide a rationale for any 
opinion expressed.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claims for service 
connection for bilateral hearing loss and 
tinnitus on the merits.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




